Per Curiam.
The appeal in this cause appears by the transcript of record to have been entered on July 8th, lá99, returnable to the January term, 1900, of this court, but there is nothing in the record before us or elsewhere to show that the *525entry uf appeaü lias ever been recorded in the Chancery Order Book of the Circuit Court in compliance with the provisions of Chapter 4528, laws of 1897, so as to give this court jurisdiction over the person of appellee, and as the appellee has in no manner appeared here in the cause, the appeal must be dismissed. It is, therefore, hereby ordered that the appeal in sard cause be, and the same is hereby, dismissed at the cost of the appellant.